DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/25/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-13, 15, and 19-20 of U.S. Patent No. 10,879,270 B2. 
Claim 1 of the instant application corresponds to claim 1 of the ‘270 patent.
Claim 2 of the instant application corresponds to claim 2 of the ‘270 patent.
Claim 3 of the instant application corresponds to claim 3 of the ‘270 patent.
Claim 4 of the instant application corresponds to claim 3 of the ‘270 patent.
Claim 6 of the instant application corresponds to claim 1 of the ‘270 patent.
Claim 7 of the instant application corresponds to claim 1 of the ‘270 patent.
Claim 8 of the instant application corresponds to claim 2 of the ‘270 patent.
Claim 9 of the instant application corresponds to claim 3 of the ‘270 patent.
Claim 10 of the instant application corresponds to claim 3 of the ‘270 patent.
Claim 12 of the instant application corresponds to claims 12 and 15 of the ‘270 patent.
Claim 13 of the instant application corresponds to claim 12-13 and 15 of the ‘270 patent.
Claim 14 of the instant application corresponds to claim 12-13 and 15 of the ‘270 patent.
Claim 15 of the instant application corresponds to claims 12, 15, 19 and 1 of the ‘270 patent.
Claim 16 of the instant application corresponds to claim 19 of the ‘270 patent.
Claim 17 of the instant application corresponds to claim 19 of the ‘270 patent.
Claim 19 of the instant application corresponds to claims 12 and 15 of the ‘270 patent.
Claim 20 of the instant application corresponds to claim 20 of the ‘270 patent.
Allowable Subject Matter
Claims 5, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.